STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

DODSON &          HOOKS,           APLC                                                                NO.         2022      CW    1330

VERSUS


THE    LOUISIANA           COMMUNITY
DEVELOPMENT             CAPITAL           FUND,
INC. (      CAPFUND)


            CONSOLIDATED                 WITH


THE    LOUISIANA           COMMUNITY
DEVELOPMENT             CAPITAL           FUND,

INC. (      CAPFUND)


                                                                                                     DECEMBER            20,      2022
VERSUS


DODSON &          HOOKS,           APLC




In    Re:           Dodson &              Hooks,          APLC,         applying              for       supervisory                writs,
                    19th       Judicial               District                  Court,           Parish        of       East         Baton
                    Rouge,          No.       642674           c/ w    652673.




BEFORE:            MCDONALD,              MCCLENDON,                  AND       HOLDRIDGE,             JJ.


         WRIT       GRANTED              IN    PART;           DENIED            IN    PART.           The     portion             of    the
district            court'         s      November                21,            2022         order           increasing                 the
suspensive             appeal            bond        to "$       135, 000             plus $         15, 000"           is     vacated.

Pursuant          to    La.        Code       Civ.        P.     art.           2124 ( B) (   3) ,      the    district              court
shall        fix        security "              at        an      amount              sufficient               to       assure           the
satisfaction              of           the     judgment,                together              with           damages           for       the
delay        resulting                 from     the            suspension               of       the     execution."                     The
district          court        herein           originally                  set       the     suspensive                appeal          bond
for      Dodson &             Hooks,            APLC            at $       0.          A     district              court          retains

jurisdiction             to        consider           objections                   to      the     form,       substance,                and

sufficiency             of         the       appeal            bond     and           permit         the curing                thereof.
La.    Code       Civ.        P.       art.     2088.             Any           person        in     interest wishing                     to
test        the
             sufficiency, solvency of the surety,  or validity of a
bond    furnished as   security in a judicial proceeding shall rule

the    party furnishing the bond into the district court in which
the proceeding was brought to                                     show cause why the bond should not
be    decreed          insufficient                  or    invalid,               and why the                order,          judgment,
writ,        mandate,              or         process            conditioned                  on       the         furnishing             of

security          should not be                 set        aside           or dissolved.                     La.    Code          Civ.    P.
art.        5123.             This            writ        application                   is       denied            in     all       other

respects.




                                                                      JMM
                                                                      PMC
                                                                      GH




COURT       OF    APPEAL,           FIRST       CIRCUIT




aaL;P- DEPUTY          CLERK
                              euk




                                    OF    COURT
                 FOR    THE    COURT